Title: From George Washington to John Beatty, 25 June 1779
From: Washington, George
To: Beatty, John


        
          Sir,
          New Windsor June 25th 1779
        
        Agreeable to the inclosed resolution of Congress of the 3d instant, you are hereby authorised to make as many parole exchanges as you can on the following principles.
        1st to Pay a strict regard on our side to priority of capture.
        2dly To give a preference as far as circumstances will permit to equality of rank.
        3d Where equality of rank cannot govern to make use of composition on one or other of the following Tariffs, giving a preference to each according to the order in which it here stands.
        
          first Tariff
          
            A Lt General as
            48
          
          
            Major General
            24
          
          
            Brigadier
            12
          
          
            Col.
            6
          
          
            Lt Col.
            5
          
          
            Major
            4
          
          
            Cap.
            3
          
          
            Lt
            2
          
          
            Ens.
            1
          
        
        
          2d Tariff
          
            Lt General as
            34
          
          
            Major General as
            21
          
          
            Brigadier—as
            13
          
          
            Col.
            8
          
          
            Lt Col.
            5
          
          
            Major—
            3
          
          
            Cap.
            2
          
          
            Subaltern
            1
          
        
        
          3d Tariff
          
            A Lt General as
            55
          
          
            Major General as
            34
          
          
            Brigadier
            21
          
          
            Col.
            13
          
          
            Lt Col.
            8
          
          
            Major
            5
          
          
            Capt.
            3
          
          
            Lt
            2
          
          
            Ens.
            1
          
        
        4h In exchanges by Composition the rank next after are as far as possible to be preferred.
        
        5thly The prisoners thus exchanged on parole are to be recalled at the pleasure of either party.
        I have directed a Board of Officers to set tomorrow at Smiths Clove to determine who of those persons alleged by the enemy to have broken their paroles are really to be considered as breakers of parole and who of these were military prisoners of war—who not—You will attend the board and give them all the information and evidence you possess on the subject. When I have received their report I shall give you further instructions. I am Sir Yr most Obed. s.
      